On Application for Rehearing.
SOMMERVILLE, J.
The representation of counsel is that this case, was submitted through error; and that no briefs were filed on behalf of the city of Shreveport, as it was agreed between counsel that the case should be submitted on the oral and printed arguments in the cases of city of Shreveport v. Philip Maroun (No. 19,936) 64 South. 388, ante, p. 490, and H. Dehan v. S. C. Fullilove (No. 19,907) 64 South. 124, ante, p. 313. These two last cases have been argued and submitted, and are this day decided.
A rehearing is granted.
And, for the reasons assigned in the case *509of City of Shreveport v. Philip Maroun, this day decided,
The judgment appealed from is affirmed, reserving to all parties the right to apply for a rehearing within the legal delay.